DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 08/11/2022 has been fully considered. Applicant’s amendments to the specification and claims 17 and 18 overcome the previously raised objections regarding the “auxiliary line.”  
Applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argued the references alone or in combination do not teach or render obvious the connection portion of the second wire ends at a position not less than 10% and not greater than 90% of a height of the side wall because while Yin and Cho show pixel electrodes ending inside the through hole, no sizes or dimensions of the pixel electrodes on the sidewall are disclosed. 
However, this would have been obvious to one of ordinary skill in the art based on what is fairly suggested by the drawings of Yin and Cho. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). Yin teaches the pixel electrode, 41 in Figure 1, ending near, but above, the bottom surface of the through hole while Cho teaches the pixel electrode, 18 in Figure 3, ending near, but below, the top of the through hole. The combined teachings of Yin and Cho disclose a range of sidewall coverage overlapping the claimed range. Where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In addition, Applicant has not shown the criticality of the claimed range or new or unexpected results. The application states, “Since the connection portion 222 is disposed on the inclined surface SS, and its outer edge 222' is located within the contour of the through hole… the size of the pixel electrode PE may be maintained to an appropriate size.” Paragraph 34 of the specification, and avoid “affect[ing] storage capacitance due to the size reduction of the pixel electrode,” paragraph 32 of the specification. 
That is, the result of the claimed invention is disclosed as the edge of the pixel electrode being confined within the contour of the through hole. The degree to which the sidewall is covered by the pixel electrode is not disclosed as critical to achieving this result. It is common sense that ending at any point on the sidewall results in confining the electrode to the through hole. Additionally, there is nothing disclosed to link the degree of coverage to an effect on capacitance to demonstrate the criticality of the degree of coverage of the sidewall.
Furthermore, in view of Yin and Cho this result is not new or unexpected. In both Yin and Cho the edge of the pixel electrode ends on the sidewall of the through hole and is confined to the contour of the through hole. 
	For at least these reasons, the combination of references renders the invention as claimed obvious. The rejection is therefore maintained.




Claim Objections
Claims 17 and 18 are objected to because of the following informalities: “an reference line” in lines 2 and 3 respectively should be changed to “a reference line”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2017/0141132) in view of Cho (US 2018/0329248).
In reference to claim 1, Yin et al. (US 2017/0141132), hereafter “Yin,” discloses a connection structure, with reference to Figure 1, comprising: a first wire 25; a second wire 41; and an insulating layer, 30 disposed between the first wire and the second wire, and the insulating layer having a through hole 50 surrounded by a side wall, and a connection portion of the second wire being electrically connected to the first wire through the through hole, wherein the connection portion of the second wire ends on the side wall of the through hole, paragraphs 6-8.
Regarding the connection portion of the second wire ending at a position not less than 10% and not greater than 90% of a height of the side wall, Yin discloses the connection portion of the second wire ends at a position near, but above, the bottom of a height of the side wall, Figure 1, and Cho (US 2018/0329248) discloses a connection portion of a second wire, 18 in Figure 3, ends at a position near, but below, a top of a height of the side wall. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the connection portion of the second wire to end at a position not less than 10% and not greater than 90% of a height of the side wall.  Where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
In reference to claim 2, Yin discloses the insulating layer is made of an organic material, paragraph 7.
In reference to claim 4, Yin discloses the connection portion of the second wire ends at a position near, but above, the bottom of a height of the side wall, Figure 1, and Cho (US 2018/0329248) discloses a connection portion of a second wire, 18 in Figure 3, ends at a position near, but below, a top of a height of the side wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the connection portion of the second wire to end at a position not less than 20% and not greater than 80% of a height of the side wall.  Where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In reference to claim 5, Yin discloses the side wall has a high level surface and a low level surface, the side wall surrounding the through hole has an inclined surface, and the inclined surface connects the high level surface and the low level surface.
In reference to claim 8, Yin does not disclose the inclined surface comprises an arc-shaped curved surface in the embodiment of Figure 1.
In the embodiment of Figure 5, Yin teaches an inclined surface comprises an arc-shaped curved surface, paragraph 32 and Figure 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the inclined surface to comprise an arc-shaped curved surface. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one hole shape for another.
In reference to claims 9 and 10, Yin discloses the second wire further comprises a main portion, the main portion is disposed on the insulating layer, and the main portion is connected to the connection portion, wherein the main portion is not overlapped with the through hole, Figure 1.
In reference to claim 11, Yin does not disclose in a top view, a pattern of the through hole comprises a circle, a rectangle, a polygon, an ellipse, or an irregular shape in the embodiment of Figure 1.
In the embodiment of Figure 5, Yin teaches in a top view, a pattern of the through hole comprises a circle, a rectangle, a polygon, an ellipse, or an irregular shape, paragraph 32 and Figure 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a pattern of the through hole to comprise a circle, a rectangle, a polygon, an ellipse, or an irregular shape in a top view. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one hole shape for another.
In reference to claim 12, Yin discloses a display device comprising the connection structure of claim 1, paragraph 4.
In reference to claim 13, Yin does not disclose a first signal line disposed on the substrate; and a second signal line disposed on the substrate and arranged in intersection with the first signal line, wherein the first wire of the connection structure is electrically connected to the second signal line in the embodiment of Figure 1.
In the embodiment of Figure 5, Yin teaches a substrate; a first signal line 1, disposed on the substrate; and a second signal line 2, disposed on the substrate and arranged in intersection with the first signal line, wherein the first wire of the connection structure is electrically connected to the second signal line (via the active layer 23), paragraphs 80 and 81. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display device to comprise a substrate; a first signal line disposed on the substrate; and a second signal line disposed on the substrate and arranged in intersection with the first signal line, wherein the first wire of the connection structure is electrically connected to the second signal line. One would have been motivated to do so in order to form an array substrate of a display panel, paragraph 4.
In reference to claim 14, Yin discloses a thin film transistor, comprising: a gate 21, electrically connected to the first signal line; a semiconductor layer 23, partially overlapped with the gate; and a source and a drain, 24, 25 electrically connected to the semiconductor layer, respectively, paragraphs 6, 80 and 81.
In reference to claim 15, Yin discloses the first wire is the drain 25, and the second wire is a pixel electrode 41, paragraph 6.
In reference to claim 16, Yin discloses a plurality of sub-pixels, each of the plurality of sub-pixels comprising the second wire and the thin film transistor, and the second wire being electrically connected to the thin film transistor, paragraphs 4 and 5.
In reference to claim 19, Yin discloses the connection portion of the second wire is overlapped with the through hole, Figure 1.
In reference to claim 20, Yin discloses a common electrode 43, and the common electrode being disposed on the insulating layer, paragraph 5.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2017/0141132) in view of Cho (US 2018/0329248) as applied to claim 5 above and further in view of Taniguchi et al. (US 2004/0223109).
In reference to claims 6 and 7, Yin does not disclose a height difference between the high level surface and the low level surface is 3 µm to 5 µm.
Taniguchi discloses a display device including teaching an insulating layer, 38 in Figure 1, with a height difference between a high level surface and a low level surface, and the height difference is 3 µm to 5 µm, 4 µm, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a height difference between the high level surface and the low level surface to be 3 µm to 5 µm. One would have been motivated to do so in order to provide a thick planarizing layer to isolate signal lines of the device, paragraph 4.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2017/0141132) in view of Cho (US 2018/0329248) as applied to claim 16 above and further in view of Park et al. (US 2010/0014041).
In reference to claim 17, Yin does not disclose the two adjacent sub-pixels are respectively located on two sides of a reference line and arranged in a mirror manner.
Park et al. (US 2010/0014041), hereafter “Park,” discloses a display device including teaching two adjacent sub-pixels, Figure 1, are respectively located on two sides of a reference line and arranged in a mirror manner, see annotated Figure 1 below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for two adjacent sub-pixels to be respectively located on two sides of a reference line and arranged in a mirror manner. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the contact structure of Yin to the display device of Park.
In reference to claim 18, Yin does not disclose the second wire of one of the two adjacent sub-pixels and the second wire of the other of the two adjacent sub-pixels are arranged correspondingly on two sides of a reference line.
Park discloses a display device including teaching a second wire, 175a in Figure 1, of one of the two adjacent sub-pixels and the second wire 175b of the other of the two adjacent sub-pixels are arranged correspondingly on two sides of a reference line, see annotated Figure 1 below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second wire of one of the two adjacent sub-pixels and the second wire of the other of the two adjacent sub-pixels to be arranged correspondingly on two sides of a reference line. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the contact structure of Yin to the display device of Park.

[AltContent: textbox (Figure 1 of Park annotated to show the reference line between sub-pixels.)]
  	    



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897